JUDGMENT ORDER

BARZILAY, Judge:
Pursuant to the holding of the Court of Appeals for the Federal Circuit in Viraj Group v. United States, Slip Op. 2006-1158 (Fed. Cir. Feb. 13, 2007), it is hereby
ORDERED that the Department of Commerce’s Final Results of Determination Pursuant to Remand (Dep’t Commerce May 7, 2004) (“Remand Results IF), produced in response to this court’s decision in Slater Steels Corp. v. United States, 28 CIT _, 316 F. Supp. 2d 1368 (2004), is reinstated; and it is further
ORDERED that this case is dismissed.